—In two related actions to recover damages for personal injuries, which were joined for *424trial, the defendant City of New York appeals from (1) a judgment of the Supreme Court, Queens County (Flug, J.), dated June 14, 2001, entered in Action No. 1, which, upon a jury verdict awarding the plaintiff, Ellen Angerome, the principal sums of $3,950,000 for past pain and suffering, $2,950,000 for future pain and suffering, and $50,700 for past medical expenses, is in favor of the plaintiff and against it, and (2) a judgment of the same court, also dated June 14, 2001, entered in Action No. 2, which, upon a jury verdict, awarding the plaintiff, Shannon Angerome, the principal sum of $1,350,000 for past pain and suffering, $950,000 for future pain and suffering, $2,530 for past medical expenses, and $400,000 for future medical expenses, is in favor of the plaintiff and against it.
Ordered that the judgment in favor of the plaintiff Ellen Angerome is modified, on the facts and as an exercise of discretion, by deleting the provisions thereof awarding her damages for past and future pain and suffering, and granting a new trial with respect thereto; as so modified, the judgment is affirmed, with costs to the appellant, unless within 30 days after service upon her of a copy of this decision and order, the plaintiff Ellen Angerome serves and files in the office of the Clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to past pain and suffering from the sum of $3,950,000 to the sum of $1,500,000, and as to future pain and suffering from the sum of $2,950,000 to the sum of $2,000,000, and to the entry of an amended judgment accordingly; in the event that the plaintiff Ellen Angerome so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements; and it is further,
Ordered that the judgment in favor of the plaintiff Shannon Angerome, is modified, on the facts and as an exercise of discretion, by deleting the provisions thereof awarding her damages for past and future pain and suffering and granting a new trial with respect thereto; as so modified, the judgment is affirmed, with costs to the appellant, unless within 30 days after service upon her of a copy of this decision and order, the plaintiff Shannon Angerome serves and files in the office of the Clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to past pain and suffering from the sum of $1,350,000 to the sum of $200,000 and as to future pain and suffering from the sum of $950,000 to the sum of $300,000, and to the entry of an appropriate amended judgment accordingly; in the event that the plaintiff Shannon Angerome so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements.
*425Under the circumstances of this case, the plaintiffs’ respective awards of damages for pain and suffering deviated materially from what would be reasonable compensation to the extent indicated (see CPLR 5501 [c]; see generally Storms v Vargas, 256 AD2d 458; Stiuso v City of New York, 228 AD2d 663; Neary v Vecchione, 220 AD2d 566; Chung v New York City Tr. Auth., 213 AD2d 619; Walsh v Kings Plaza Replacement Serv., 239 AD2d 408; Tariq v Miller, 240 AD2d 395). Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.